Citation Nr: 1302633	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a kidney disorder.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for fibromyalgia claimed as the result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Diego, California, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a kidney disorder and denied service connection for posttraumatic stress disorder (PTSD).  In October 2008, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for fibromyalgia.  In December 2010, the RO granted service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of May 31, 2007.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In September 2012, the Veteran submitted an informal claim for service connection for Parkinson's disease.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In his September 2012 Written Brief Presentation, the accredited representative advances that the June 30, 1970, rating decision denying service connection for a kidney disorder was clearly and unmistakably erroneous in failing to properly apply the provisions of 38 U.S.C.A. § 1111 and the presumption of soundness.  The issue has not been adjudicated by the RO.  The issue of whether the June 30, 1970, rating decision denying service connection for a kidney disorder is clearly and unmistakably erroneous is inextricably intertwined with the certified issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a kidney disorder given that the latter claim is postulated upon the finality of the prior rating decisions.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

The accredited representative asserts further that the Veteran's chronic fibromyalgia is etiologically related to his recently service-connected PTSD.  In his September 2012 Written Brief Presentation, the accredited representative states:

Fibromyalgia is etiologically linked to anxiety, stress and depression according to the VA MEPSS (Medical Electronic Performance Support System) on [Diagnostic Code] 5025.  The Veteran has PTSD, an anxiety disorder with significant depression as well.  See the VA MEPSS on etiology and tests.  It should be service-connected with the same effective date as the PTSD.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the relationship, if any, between his chronic fibromyalgia and his recently service-connected PTSD.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to assist in determining the current nature and etiology of his chronic fibromyalgia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic fibromyalgia:

a) Had its onset during active service; 

b) Was caused by his military service (which included service in the Republic of Vietnam where he is presumed to have had herbicide exposure); or 

c) Was caused by and/or was aggravated in severity beyond its natural progression by the Veteran's PTSD.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Adjudicate the issue of whether June 30, 1970, rating decision denying service connection for a kidney disorder was clearly and unmistakably erroneous.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement  and a substantive appeal as to the issue.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

